863 F.2d 47
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie BURTON, Jr., Plaintiff-Appellant,v.Sgt. James JAGGERS, Douglas A. Tiefenbach, James Drach, DaveAgens, Dan Russell, Sam Donoho;  Dep Sher, all DeputySheriffs, Berrien County, Robert James Fields, nurse atBerrien County Michigan, Michael Swiridow, Air Pilot, BettyCrews, security guard acting in Benton Harbor, Michigan,Defendants- Appellees.
No. 88-1512.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1988.

Before LIVELY and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This pro se plaintiff appeals a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  He now moves for the appointment of counsel.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
On May 27, 1986, plaintiff, Willie Burton, Jr., filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Western District of Michigan.  In support of his claim for both a declaratory judgment and monetary damages, he first alleged that from January 28 to May 30, 1982, defendants, all of whom were Michigan law enforcement officials, had subjected him to various acts of physical and mental abuse.  In addition, plaintiff also maintained that defendants had illegally secured his extradition to Arkansas, during the course of which, they resorted to measures entailing unnecessary physical force and restraint.  Upon defendants' motion, however, the district court determined that plaintiff had filed his complaint after the expiration of the three year statute of limitations provided by Mich.Comp.Laws Sec. 600.5805(8).  Accordingly, on March 16, 1988, the district court entered a judgment dismissing the complaint for failure to state a claim upon which relief could be granted pursuant to Fed.R.Civ.P. 12(b)(6).  Plaintiff subsequently filed this appeal.


3
Careful review of the record discloses that the district court did not err in dismissing plaintiff's complaint.  Accordingly, the motion for appointment of counsel is hereby denied and the final judgment entered March 16, 1988, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.